Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a microelectromechanical sensor component and microelectromechanical z inertial sensor, classified in G01P2015/0831.
II. Claim 11, drawn to a method of ascertaining an acceleration in a z direction, classified in G01P1/006.
The inventions are independent or distinct, each from the other because:
Inventions I-II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, such as an apparatus wherein the two sensor elements have an identical sensitivity to an acceleration in a z direction, the apparatus being configured for separately detecting deflections of the seismic mass structures of the two sensor elements, wherein a temperature gradient running in the z direction is ascertained, based on a deviation between the deflections of the seismic mass structures of the two sensor elements and is used to correct the ascertained acceleration in the z direction as required by claim 11, and wherein the apparatus lacks at least the different perforations required by claims 1 and 10.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim(s) 1-3, 9 and 10 is/are generic to the following disclosed patentably distinct species: 
Species 1 – figs. 3-8, wherein the holes on each side of each z rocker only have one kind of shape (i.e. holes of different shapes do not occupy the same side of any rocker)
Species 2 – claim 5, wherein one side of one z rocker has holes with two different shapes (while the written description does not describe this embodiment, claim 5 is an original claim and is therefore part of the originally filed specification; claim 5 depends from claim 4, which recites “a second sensor element...has a perforation formed by square holes on a side corresponding to the at least one side of the first sensor element”; then claim 5 recites “wherein the second sensor element has a perforation formed by linear holes on the corresponding side,” which, together with claim 4, recites that a single side of the second sensor element has both square holes and linear holes)

If Applicant elected species 1 above, a further election is required below:
Subspecies 1A – figs. 2 and 5-8, wherein the two z rockers occupy the same cavity
Subspecies 1B – fig. 4, wherein the two z rockers occupy different cavities separated by a wall 103

If Applicant elected subspecies 1A above, a further election is required below:
Subspecies 1A1 – figs. 3 and 6-8, wherein the heavy sides of the z rockers are on the same side of the inertial sensor 100
Subspecies 1A2 – fig. 5, wherein the heavy sides of the z rockers are on opposite sides of the inertial sensor 100 (see pg. 7, lines 5-10)

If Applicant elected subspecies 1A1 above, a further election is required below:
Subspecies 1A1A – figs. 3 and 6, wherein at least one z rocker has holes of different shapes (e.g. squares and linear holes)
Subspecies 1A1B – figs. 7-8, wherein each respective z rocker has holes of only one kind of shape (e.g. only circles or only squares)

If Applicant elected subspecies 1A1A above, a further election is required above:
Subspecies 1A1A1 – fig. 3, wherein linear holes are present on the heavy side of a z rocker
Subspecies 1A1A2 – fig. 6, wherein linear holes are present on the light side of a z rocker

If Applicant elected subspecies 1A1B above, a further election is required below:
Subspecies 1A1B1 – fig. 7, wherein the z rocker without uniformly sized square holes has square holes of plural sizes
Subspecies 1A1B2 – fig. 8, wherein the z rocker without uniformly sized square holes has circular holes

If Applicant elected group I above, a further election is required below (the Examiner notes that claim 11 of group II recites that the sensor elements have the same sensitivity to acceleration in the z direction):
Subspecies A – pg. 9 lines 15-20, wherein the sensor elements 110, 130 have the same electrical sensitivity to acceleration in the z direction
Subspecies B – the paragraph bridging pgs. 12-13, wherein the sensor elements 110, 130 have different electrical sensitivities to acceleration in the z direction 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853               

/JILL E CULLER/Primary Examiner, Art Unit 2853